DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 1/22/2021.
2. 	Claims 1-4, 7-9, 13-16, 20, 21, and 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-9, 13-16, 20, 21, 24
Claims 1-4, 7-9, 13-16, 20, 21, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim (13) Limitation
Grouping of Abstract Idea

Mental Process and/or Certain Methods of Organizing Human Activity
estimating a conditional probability of the at least one claim exception, of each of the identified one or more claims, resolving one or more remaining claim exceptions;
Mathematical Concepts
prioritizing the at least one claim exception for resolution, based on the conditional probability of the at least one claim exception and an importance of the at least one claim exception using a Bayesian technique;
Mathematical Concepts
adjudicating the identified one or more claims based the prioritized at least one claim exception; 
Mental Process
providing, upon adjudication, the identified one or more claims for 
wherein at least one claim of the provided one or more claims having a confidence score less than a second threshold value is validated, confidence scores of the one or more claims being estimated based on a regression model that maps a set of rules to an error rate calculated by counting correct and incorrect historical claims, and wherein the regression model is retrained to estimate the confidence scores when the predefined rules includes rules other than rules associated with the correct and incorrect historical claims;

determining if any of the identified one or more claims are incorrectly adjudicated;
Mental Process


generating feedback based on the issue associated with the incorrect claims adjudication, the feedback being usable to resolve the issue associated with the incorrect claims adjudication wherein the feedback is generated based on a decision tree, wherein the decision tree is a data structure comprising correction rules for the identified one or more claims that are incorrectly adjudicated, and wherein the correction rules in the decision tree are generated by traversing the decision tree from a root node to a leaf node; and 
Mental Process and/or Certain Methods of Organizing Human Activity
updating the predefined rules based on the generated correction rules.
Mental Process



Examiner notes that the concepts recited in the independent claims – identifying claim exceptions; prioritizing and adjudicating claim resolution based on estimated conditional probability of resolving claim exception; providing claims for validation based on accuracy threshold; determining if and why claims are incorrectly adjudicated; and providing feedback to resolve the issue prioritizing and adjudicating claim resolution based on estimated conditional probability of resolving claim exception – describe Commercial or Legal Interactions similar to generating rule based tasks to process insurance claims in Accenture Global v. Guidewire (Fed Cir. 2013).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
Hence, the independent claims are directed to an abstract idea.

Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vandamemo
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a computer.  As per Para [0020] of the Specification, the system 100 may be implemented in a variety of computing systems, such as a laptop, a tablet, and the like.  Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic computer components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – identifying claim exceptions; prioritizing and adjudicating claim resolution based on estimated conditional probability of resolving claim exception; providing claims for validation based on accuracy threshold; determining if and why claims are incorrectly adjudicated; and providing feedback to resolve the issue – using generic computers.
not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer to perform the steps of – identifying claim exceptions; prioritizing and adjudicating claim resolution based on estimated conditional probability of resolving claim exception; providing claims for validation based on accuracy threshold; determining if and why claims are incorrectly adjudicated; and providing feedback to resolve the issue – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional element fails to transform the abstract idea of – identifying claim exceptions; prioritizing and adjudicating claim resolution based on estimated conditional probability of resolving claim exception; providing claims for validation based on accuracy threshold; 
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
101
Applicant asserts that none of the features recited in independent claim 1 relates to Mental Process and/or Certain Methods of Organizing Human Activity but instead recite specific technical process that has capability of effective and accurate claims adjudication.
Examiner respectfully disagrees.
As noted above, correctly resolving medical claims and identifying incorrect claims is an example of Commercial or Legal Interactions, because claims processing is the how medical professionals and hospitals are compensated for their services.  
Furthermore, estimating conditional probability falls under Mathematical Concepts grouping; the steps of identifying exceptions, adjudicating, generating feedback – require observation, evaluation, judgment, opinion and thus fall under the Mental Process grouping.  
For the above reasons, Applicant’s assertion (Page 20 of Remarks) – that the features of independent claim 1 are not directed to Mental Process and/or Certain Methods of Organizing Human Activity, Mathematical Concepts – is not persuasive.

Examiner finds this unpersuasive.
First of all, under BRI, only one claim exception is required for the claimed invention to execute.
Secondly, improved speed and efficiency inherent with applying the abstract idea on a computer is insufficient to demonstrate an inventive concept.  Merely performing mental and/or human tasks on a computer does not constitute technical solutions to technical problems.  Courts have consistently held that improved speed or efficiency inherent with applying an abstract idea on a computer are not sufficient to demonstrate an inventive concept.
See OIP Techs v. Amazon.com (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2017), (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not provide a sufficient inventive concept.”); Alice (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions is not an inventive concept”); Mayo (“simply appending conventional steps, specified at a high level of generality was not enough to supply an inventive concept”); Intellectual Ventures I LLC v. Erie Indemnity (Fed. Cir. 2017) (“Though the claims purport to accelerate the process of finding errant files and to reduce error, we have held that speed and accuracy increases stemming from the ordinary capabilities of a 
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner notes that the claims do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
With respect to Applicant’s arguments on the significantly more prong, Examiner notes that Applicant’s Specification and claims indicate that the purported improvement relates to the underlying abstract idea (identifying and resolving at least one claim exception), while the additional element (computer) merely helps perform the abstract idea more efficiently.  Considering the claim limitations individually or as a whole, the abstract portions of the claims are directed to prioritizing and adjudicating claim resolution based on estimated conditional probability of resolving claim exception while the non-abstract portion of the claims merely consist of instructing a generic computer to implement the abstract idea.  A claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders it significantly more than that ineligible concept (See BSG Tech v. Buyseasons).
See MPEP 2106.05(f) (“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.”). 

Applicant misapprehends controlling precedent.  Neither a finding of novelty nor a non-obviousness determination automatically leads to the conclusion that the claimed subject matter is patent eligible.  “Groundbreaking, innovative, or even brilliant steps does not by itself satisfy the 101 inquiry.”  See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord SAP Am., 898 F.3d at 1163 (“No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.”); Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1169 (Fed. Cir. 2019) (“[M]erely reciting an abstract idea by itself in a claim - even if the idea is novel and non-obvious––is not enough to save it from ineligibility.”).
Examiner notes the features that the Applicant identifies as the inventive concept are part of the abstract idea itself and not additional elements.  Here, the only additional element is a computer whereas the limitations of the independent claims recite abstract ideas such as estimating conditional probability, prioritizing claim exception for resolution, etc.  As noted above, the claims simply instruct a computer to implement the judicial exceptions.  An arrangement of abstract ideas cannot recite an inventive concept sufficient to overcome subject matter eligibility. 
See BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed 
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field 
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Note, there is no requirement for the judicial exception to provide the improvement.  
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similarly here, as in Trading Technologies, the claimed steps help an entity to reduce claim exceptions which may improve the process of correctly reimbursing physicians or hospitals but does not improve the computer or technology.  
To the extent the claimed invention provides an improvement, that improvement does not improve computer capabilities but instead relates to an improvement in a claim 
For the above reasons, claims are patent-ineligible under § 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.